After a two-day disciplinary hearing, the hearing panel found
                that Dickerson violated RPC 1.1 (competence) (two violations), RPC 1.4
                (communication), RPC 1.7 (conflict of interest: current clients), RPC 1.8
                (conflict of interest: current clients: specific rules), RPC 1.15 (safekeeping
                property), RPC 3.1 (meritorious claims and contentions), RPC 3.2
                (expediting litigation) (two violations), RPC 3.4 (fairness to opposing party
                and counsel), RPC 8.4 (misconduct) (three violations). The panel
                recommended that Dickerson be suspended for 18 months, and as a
                condition precedent to applying for reinstatement, that he pass the
                Professional Responsibility and Attorney Ethics portion of the State Bar
                Exam.
                              Having reviewed the record of the disciplinary proceedings
                and the briefs filed on appeal in this matter, we conclude that clear and
                convincing evidence supports the panel's findings that Dickerson
                committed the offenses charged.    See SCR 105(2)(0. We further conclude
                that the panel's recommended discipline is appropriately tailored to
                Dickerson's misconduct. Accordingly, we approve the panel's
                recommendation that Dickerson be suspended for 18 months with
                conditions.
                              Accordingly, Jeffrey Dickerson is hereby suspended from the
                practice of law for 18 months. Dickerson must pass the Professional
                Responsibility and Attorney Ethics portion of the State Bar Exam as a
                condition precedent to applying for reinstatement. Upon petitioning for




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                reinstatement, Dickerson shall comply with SCR 116. Dickerson shall
                comply with SCR 115. The State Bar shall comply with SCR 121.1.
                           It is so ORDERED.




                                                                              C.J.
                                                 Gibbons


                                                       Pittel.!, tiAP          J.
                                                 Pickering

                                                       /                       J.
                                                 Hpsty


                                                                               J.
                                                 Parraguirre


                                                                               J.




                cc: J. Thomas Susich, Chair, Northern Nevada Disciplinary Panel
                       David A. Clark, Bar Counsel
                       Jeffrey A. Dickerson
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A
                 IN RE: DISCIPLINE OF JEFFREY DICKERSON                            No. 62093


                 SAITTA, J., dissenting:
                             I respectfully dissent from the majority's decision because I
                 feel a one-year suspension with additional conditions is more
                 appropriately tailored to Dickerson's misconduct. In addition to the one-
                 year suspension and as a condition precedent to reinstatement, I would
                 order that Dickerson pay or otherwise resolve the outstanding sanctions
                 imposed by the federal court. I would also require that Dickerson be
                 supervised by an approved mentor attorney, and I would require that the
                 supervising attorney submit bimonthly reports to the State Bar detailing
                 Dickerson's progress. Finally, I would order that Dickerson successfully
                 complete an ethics or professionalism course approved by the State Bar.
                             The purpose of attorney discipline is to protect the public.
                 Because I feel that purpose would be best achieved by a one-year
                 suspension and the conditions listed above, I dissent from the decision.




                                                                                    J.
                                                    Saitta




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e